In a proceeding pursuant to article 6 of the Family Court Act, petitioner appeals from an order of the Family Court, Queens County (Corrado, J.), dated February 3,1982, which granted respondent’s motion to vacate prior orders of custody and arrest. Order reversed, on the law, without costs or disbursements, motion denied and orders dated September 6,1979 and December 5,1980, reinstated. The Family Court erred in vacating the prior orders of that court based upon lack of jurisdiction. A jurisdictional predicate did exist in New York since petitioner lived in this State at the time, New York was the children’s home State within six months of the commencement of the custody proceeding, and the children were absent from the State because of their removal by the respondent (Domestic Relations Law, § 75-d, subd 1, par [a], cl [ii]; § 75-w; see Vanneck v Vanneck, 49 NY2d 602). Furthermore, service of process was properly effected in accordance with CPLR 308 (subd 5) (Family Ct Act, § 165; see Dobkin v Chapman, 21 NY2d 490). Damiani, J. P., Weinstein, Gulotta and O’Connor, JJ., concur.